UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2013 Compuware Corporation (Exact Name of Registrant as Specified in its Charter) Commission File Number: 000-20900 Michigan (State or other jurisdiction of incorporation or organization) 38-2007430 (I.R.S. Employer Identification No.) One Campus Martius, Detroit, Michigan (Address of Principal Executive Offices) 48226-5099 (Zip Code) (Registrant’s telephone number, including area code): (313) 227-7300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written Communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02:Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On March 31, 2013, Peter Karmanos, Jr. retired as Executive Chairman and Chairman of the Board of Directors of Compuware Corporation (“Compuware”).Mr. Karmanos cofounded Compuware in 1973 and has been the Chairman of the Board since the company went public in 1992.He will continue to provide services to Compuware pursuant to the previously disclosed post-retirement agreement. Also on March 31, 2013, W. James Prowse retired from the Compuware Board of Directors.Mr. Prowse will continue to serve as Chief Financial Officer of Covisint Corporation, a wholly-owned subsidiary of Compuware. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMPUWARE CORPORATION Date:April 4, 2013 By: /s/ Laura L. Fournier Laura L. Fournier Senior Vice President Chief Financial Officer
